DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
Claim 1 recites a rear portion structure of a vehicle with a rear bumper cover having a protrusion and a rear undercover having a through hole connected to the rear bumper cover; the protrusion of the rear bumper cover extends below the rear undercover and there is an inclined portion connecting a rear edge of the through hole and the protrusion. The prior art does not properly teach of suggest this configuration, making claim 1 allowable.
Claims 2-10 are allowable because they are dependent on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McMillan et al. (US PG Pub 2018/0361963) discloses a front end assembly with a bumper cover and a front undercover wherein the bumper cover sits above the undercover, but there is no protrusion in the bumper cover. Marmo (US PG Pub 2018/0215424) discloses an aerodynamic underbody panel for a rear portion of a vehicle. Duvdevani et al. (US Pat 4,268,552) discloses a rear automotive fascia with two protrusions on the rear bumper cover. Mizuno et al. (US Pat 6,435,298) discloses a rear underside structure with a rear bumper cover and a rear undercover with protrusions. Oshio et al. (US PG Pub 2009/0102220) discloses an undercover for a vehicle having through holes and mounted at the rear of the vehicle with the rear bumper cover extending below the undercover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612